720 N.W.2d 744 (2006)
Wapeka B. BARNETT, Personal Representative of the Estate of James Otha Barnett, III, Deceased, Plaintiff-Appellee,
v.
Cesar D. HIDALGO, M.D., Cesar D. Hidalgo, M.D., P.C., Defendants-Appellants, and
Renato Albaran, M.D., and Renato Albaran, M.D., P.C., Defendants-Appellees, and
Muskesh S. Shah, M.D., Oncology & Hematology of Oakland, P.C., Crittenton Hospital, and Crittenton Corporation, Defendants.
Docket No. 130073. COA No. 255318.
Supreme Court of Michigan.
September 14, 2006.
On order of the Court, the application for leave to appeal the September 13, 2005 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed whether Brewer v. Payless Stations, Inc., 412 Mich. 673, 316 N.W.2d 702 (1982), and Clery v. Sherwood, 151 Mich. App. 55, 390 N.W.2d 682 (1986), have continuing vitality in light of MCL 600.6304 and MCL 600.2957, which require the finder of fact to determine and apportion the liability of non-parties.
The Michigan Trial Lawyers Association and Michigan Defense Trial Counsel, Inc. are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.